Case 20-41308      Doc 211      Filed 03/31/20 Entered 03/31/20 16:19:37           Main Document
                                            Pg 1 of 2


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  In re:                                         )    Chapter 11
                                                 )
  FORESIGHT ENERGY LP, et al.,                   )    Case No. 20-41308-659
                                                 )
                 Debtors.                        )    Jointly Administered

                  VERIFIED MOTION FOR ADMISSION PRO HAC VICE

        Pursuant to LR 2090(B)(1) of the United States Bankruptcy Court for the Eastern District
 of Missouri, and Rule 12.01(F) of the local rules of the United States District Court for the
 Eastern District of Missouri, I, J. Talbot Sant, Jr. move that Christopher A. Jones be admitted pro
 hac vice to the bar of this Court for the purpose of representing the Official Committee of
 Unsecured Creditors of Foresight Energy LP, et al. in the instant matter. In support of this
 Motion, I submit the following information as required by Rule 12.01(F):

           a.   Full name of the movant-attorney:
                Christopher Abram Jones

           b.   Address and telephone number of the movant-attorney:
                3190 Fairview Park Drive, Suite 800
                Falls Church, VA 22042-4558
                (703) 280-9263

           c.   Name of the firm or letterhead under which the movant practices:
                Whiteford Taylor & Preston, LLP

           d.   Name of the law school(s) movant attended and the date(s) of graduation
                therefrom:
                University of Richmond (1996)

           e.   State and federal bars of which the movant is a member, with dates of admission
                and registration numbers, if any:
                Virginia (1996), Bar No. 40064
                Federal Bar (year) and Bar No.:
                U.S. District Court for the Eastern District of Virginia (1997);
                U.S. District Court for the Western District of Virginia (1997);
                U.S. District Court for the District of Columbia (since 2017);
                U.S. Bankruptcy Court the Eastern District of Virginia (1997);
                U.S. Bankruptcy Court the Western District of Virginia (1997); and
                U.S. Bankruptcy Court for the District of Columbia (2017), Bar No. VA030.
Case 20-41308      Doc 211      Filed 03/31/20 Entered 03/31/20 16:19:37            Main Document
                                            Pg 2 of 2


        f.      Statement that movant is a member in good standing of all bars of which movant
                is a member and that movant is not under suspension or disbarment from any bar:
                I am a member in good standing of all bars of which I am a member and I
                am not currently under suspension or disbarment from any bar.

        g.      Statement that movant does not reside in the Eastern District of Missouri, is not
                regularly employed in this District, and is not regularly engaged in the practice of
                law in this District.
                I do not reside in the Eastern District of Missouri, and I am not regularly
                employed in this District, and not regularly engaged in the practice of law in
                this District.

        Movant attests under penalty of perjury to the truth and accuracy of the foregoing facts,

 and respectfully requests that this Motion be granted and that movant be admitted pro hac vice to

 the bar of this Court and be allowed to appear in the instant matter.

 Date: March 31, 2020                          Signature of Movant

                                               /s/ Christopher A. Jones

                                               Respectfully submitted,

                                               AFFINITY LAW GROUP, LLC

                                               /s/ J. Talbot Sant, Jr.
                                               J. Talbot Sant, Jr., #35324MO
                                               1610 Des Peres Road, Suite 100
                                               St. Louis, MO 63131
                                               (314) 872-3333 Telephone
                                               (314) 872-3365 Facsimile
                                               tsant@affinitylawgrp.com

                                               Proposed Local Counsel to the Official Committee
                                               of Unsecured Creditors of Foresight Energy LP,
                                               et al.

                                  CERTIFICATE OF SERVICE

        The undersigned counsel states that the foregoing was served on the 31st day of March,
 2020, through the Court’s CM/ECF system on all parties requesting service.


                                               /s/ J. Talbot Sant, Jr.



                                                  2
